18-03197-FPC11   Doc 70   Filed 12/23/18   Entered 12/23/18 11:46:36   Pg 1 of 7
18-03197-FPC11   Doc 70   Filed 12/23/18   Entered 12/23/18 11:46:36   Pg 2 of 7
18-03197-FPC11   Doc 70   Filed 12/23/18   Entered 12/23/18 11:46:36   Pg 3 of 7
18-03197-FPC11   Doc 70   Filed 12/23/18   Entered 12/23/18 11:46:36   Pg 4 of 7
18-03197-FPC11   Doc 70   Filed 12/23/18   Entered 12/23/18 11:46:36   Pg 5 of 7
18-03197-FPC11   Doc 70   Filed 12/23/18   Entered 12/23/18 11:46:36   Pg 6 of 7
18-03197-FPC11   Doc 70   Filed 12/23/18   Entered 12/23/18 11:46:36   Pg 7 of 7
